Citation Nr: 0026519	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964, and from June 1964 to July 1967.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on May 
[redacted], 1998, of an acute myocardial infarction, due to (or as a 
consequence of) atherosclerotic coronary artery disease.  
Other significant conditions contributing to death were noted 
to be a right below the knee amputation, due to peripheral 
vascular disease, due to diabetes mellitus.  An autopsy was 
performed on May [redacted], 1998.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral varicose veins, severe, rated as 
50 percent disabling; residuals of a gunshot wound to the 
abdomen with retained foreign bodies and laceration of the 
intestine, rated as 30 percent disabling; postoperative 
residuals, recurrent ventral hernia repair, rated as 10 
percent disabling; bilateral dermatophytosis pedis, rated as 
10 percent disabling; and residuals of malaria, rated as 
noncompensable.  The veteran's combined rating was 70 
percent.

3.  There is no medical evidence of a nexus between the cause 
of the veteran's death and an inservice injury or disease or 
any other incident of service, or between any service-
connected disability and the veteran's cause of death.

4.  The veteran was granted a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), effective August 6, 1991.

5.  At the time of death, the veteran was not receiving, nor 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.

6.  The veteran died in 1998; 38 C.F.R. § 19.196 is thus not 
applicable to the appellant's claim.

7.  No clear and unmistakable error has been shown which 
would have entitled the veteran to receive compensation for 
service-connected disability that would meet the criteria of 
38 U.S.C.A. § 1318 or 38 C.F.R. § 3.22.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.312 (1999).

2.  The criteria for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 1318, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.22 (1999); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, service connection may be granted for the cause 
of a veteran's death when a service-connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
well-grounded, there must be competent evidence:  i) of 
current disability, fulfilled by the condition that caused 
the veteran's death (a medical diagnosis); ii) of incurrence 
or aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The last two requirements must be supported by 
evidence of record.  Id.; Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
aff'g, 9 Vet. App. 40 (1996).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
appellant's initial burden of submitting a well-grounded 
claim.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In the present case, the veteran's death certificate shows 
that he died on May [redacted], 1998, of an acute myocardial 
infarction, due to (or as a consequence of) atherosclerotic 
coronary artery disease.  Other significant conditions 
contributing to death were noted to be a right below the knee 
amputation, due to peripheral vascular disease, due to 
diabetes mellitus.  An autopsy was performed on 
May [redacted], 1998.

At the time of the veteran's death, service connection was in 
effect for bilateral varicose veins, severe, rated as 50 
percent disabling; residuals of a gunshot wound to the 
abdomen with retained foreign bodies and laceration of the 
intestine, rated as 30 percent disabling; postoperative 
residuals, recurrent ventral hernia repair, rated as 10 
percent disabling; bilateral dermatophytosis pedis, rated as 
10 percent disabling; and residuals of malaria, rated as 
noncompensable.  The veteran's combined rating was 70 
percent.

The veteran's service records, including his June 1967 
separation physical examination report, contain no evidence 
of any atherosclerotic coronary artery disease, respiratory 
disease, or diabetes mellitus.  No medical evidence has been 
submitted showing that any cardiovascular disease, including 
atherosclerotic coronary artery disease, diabetes mellitus, 
myelitis, or respiratory disease, were manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

Medical evidence from February 1968 through May 1998 has been 
reviewed.

No medical evidence has been submitted showing a relationship 
between any service-connected disability and the veteran's 
cause of death, or the veteran's cause of death and his 
active duty service.

The May 1998 autopsy report contained diagnoses of: (1) 
atherosclerosis, major cerebral arteries, mild; (2) atrophy, 
cerebellar cortex, focal; (3) hypoxic ischemic nerve cell 
changes, recent, cerebellar Purkinje cell layer and dentate 
nucleus; (4) mineralization of the pallidal vessels and 
neuropil; and (5) normal cranial dura mater.  The summary of 
the autopsy was that the veteran "died at 5:54 AM on 5/[redacted]/98 
of respiratory failure due to pulmonary edema which was the 
result of cardiac failure secondary to a myocardial 
infarction.  The myocardial infarction may have been a 
complication of surgery as the [veteran] had a right below-
knee amputation for osteomyelitis of the bones of the foot 
secondary to diabetes mellitus 9 days prior to death and a 
formalization of the amputation 4 days prior to death."

As noted above, the issue involved, service connection for 
the cause of the veteran's death, will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  

The appellant's January 1999 NOD contains the following 
language: 

I am appealing the decision of 6/5/98 to 
deny me DIC Benefits based on my 
husband's death on 5-[redacted]-98[,] following 
surgery at the VAMC - Inpls[.], IN.  I am 
appealing because I believe the VARO 
failed to fully consider the cause of his 
death as it relates to his S/C Varicose 
Vein Condition, and resolving any and all 
doubt in [the appellant's] favor, as 
required by law.

In a [sic] rating dated [on] 12/2/91, the 
veteran was awarded an increase in his 
Varicose Veins from 30 % to 50 % because 
of an increase in disability, - "Leg 
Ulcers[.]" [sic]  Following this 
decision of 1991 at least three other 
ratings followed: 6/2/92, 8/8/96, & 
10/7/96.  These three (3) ratings 
confirmed and continued his 50 % rating, 
- each confirming the "Leg Ulcers" as 
S/C.

The rating of 12/2/91 also provided the 
veteran a 10 % S/C rating for 
"Dermatophytosis[.]" [sic]  The rating 
states, "Exam[ination] [o]f the toenails 
show that they were dystrophic.  Un-
retouched color photographs showed that 
both great toenails and three additional 
toenails on the right foot were severely 
affected by the fungus infection.

The Rating of 6/2/92 states "Current 
exam[ination] [s]hows the veteran has 
extensive varicose veins both legs with 
varicose ulcers left lower leg, right 
leg, and left foot with mild 
drainage[.]"[sic]

My husband suffered from Chronic Varicose 
Veins since discharge from Active Duty.  
In 1998 the S/C Leg Ulcers caused a 
"Bone Infection" (Osteomyelitis) which 
required the removal of his leg.  He died 
in the VAMC from this surgery.

My husband suffered from Varicose Veins 
and extensive Leg Ulcers, all of which 
were properly rated S/C, up until the 
moment of his death.  However, since his 
death the VARO has chosen to sever the 
S/C for the Leg Ulcers in the form of a 
denied DIC claim.

Therefore, I am appealing this obviously 
erroneous decision to the Board of 
Veterans['] Appeals for further 
consideration of the facts involved.  
(emphasis in original).

The veteran's representative, in the September 1999 
Appellant's Brief, essentially raised the same two issues or 
contentions, i.e., the first, that, by raising the veteran's 
service-connected rating for varicose veins from 30 percent 
to 50 percent, in a December 1991 rating decision, based upon 
foot ulcers, the decision service-connected chronic foot 
ulcers, and secondly, that since the veteran's right below-
knee amputation was due to foot ulcers, service connection 
for the cause of the veteran's death is warranted.  The 
representative also cited See Baughman v. Derwinski, 1 Vet. 
App. 563 (1991) for this proposition.  These contentions, 
however, ignore the May 1998 autopsy report, which clearly 
indicated that the right below-knee amputation was for 
"osteomyelitis of the bones of the foot secondary to 
diabetes mellitus."  (emphasis added).  Also, the December 
1991 decision considered ulcers on the veteran's legs and his 
left, rather than right, foot.  There is also no medical 
evidence of record relating varicose veins with either right 
foot ulcers, osteomyelitis, diabetes mellitus, 
dermatophytosis, or the veteran's right below-knee 
amputation.  The Board also finds the RO did not "sever" 
service connection for leg ulcers in the June 1998 decision 
on appeal.

As noted above, the appellant and her representatives have 
essentially argued that the veteran's right below-knee 
amputation was caused by ulcers from his service-connected 
varicose veins.  However, in addition to ignoring the medical 
evidence, as noted above, they have not shown that either of 
them are competent to render opinions as to medical diagnosis 
or causation.  See Carbino, supra; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

The appellant's contentions also run contra to the treatise 
evidence submitted with the Brief, which forms the basis for 
the second contention, i.e., that the right foot ulcerations 
were caused by the veteran's service-connected varicose 
veins.  The treatise evidence clearly indicates that 
contiguous osteomyelitis "is quite common in the diabetic 
with impaired sensation and circulation ... .  Longstanding 
ulcerations become infected and progress to bone.  Other 
possible etiologies include abscesses, abrasions of the skin, 
long standing paronychia, infected burns, and infected 
puncture wounds, with or without foreign bodies."  (emphasis 
added); Common Foot Problems In Primary Care, Birrer, 
Dellacorte, Grisafi.  As noted above, there is no medical 
evidence of record, including this treatise evidence, which 
relates osteomyelitis to the veteran's service-connected 
varicose veins or dermatophytosis, and the treatise evidence 
itself relates several other potential etiologies to 
osteomyelitis, none of which are varicose veins or 
dermatophytosis.

With regard to whether a medical article or treatise evidence 
satisfies the nexus element for a well-grounded claim, the 
Court has held that such evidence, standing alone, is 
sufficient to well ground a claim if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  That is, it is necessary to provide medical 
evidence that is specific with regard to the causal link 
between a veteran's past and present disabilities.  Id.  In 
the present case the appellant's and her representatives' own 
statements, taken together with the published medical 
authority, do not provide the requisite medical evidence 
demonstrating a causal relationship between this veteran's 
cause of death and any service-connected disability, as there 
is no mention of varicose veins in this article, and, as 
noted above, there is no mention of any relationship, or 
nexus, between foot ulcers, osteomyelitis, dermatophytosis, 
or diabetes mellitus, and varicose veins.  See Wallin, Sacks, 
supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The physician's opinion in the autopsy report, that "[t]he 
myocardial infarction may have been a complication of surgery 
as the [veteran] had a right below-knee amputation for 
osteomyelitis of the bones of the foot secondary to diabetes 
mellitus 9 days prior to death and a formalization of the 
amputation 4 days prior to death," does not address any 
relationship between the cause of death of the veteran and 
any service-connected disability, or to his active duty 
service; thus, it does not go to the issue of incurrence or 
aggravation of a disease or injury in service, or of a nexus 
between that inservice injury or disease and the current 
disability (or cause of death).

Accordingly, as there is no medical evidence of a nexus 
between an inservice injury or disease and the veteran's 
current disability (cause of death), or between the veteran's 
service-connected varicose veins and dermatophytosis and his 
cause of death, the appellant's claim for service connection 
for the cause of the veteran's death must be denied as not 
well grounded.

II.  Dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22

38 U.S.C.A. § 1318 provides that the Secretary shall pay 
benefits under this chapter to the surviving spouse and to 
the children of a deceased veteran described in subsection 
(b) of this section in the same manner as if the veteran's 
death were service connected.  38 U.S.C.A. § 1318(a).  A 
deceased veteran referred to in subsection (a) of this 
section is a veteran who dies, not as the result of the 
veteran's own willful misconduct, and who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if: (1) the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not later than one year immediately preceding 
death. 38 U.S.C.A. § 1318(b).  Benefits may not be paid under 
this chapter by reason of this section to a surviving spouse 
of a veteran unless: (1) the surviving spouse was married to 
the veteran for one year or more immediately preceding the 
veteran's death; or (2) a child was born of the marriage or 
was born to them before the marriage.  38 U.S.C.A. § 1318(c).

38 C.F.R. § 3.22 provides that, for purposes of this section, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  
38 C.F.R. § 3.22(b).

For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (38 C.F.R. § 4.16).  38 C.F.R. § 3.22(c).

In the present case the veteran died not as the result of his 
own willful misconduct; he was not a former prisoner of war; 
the appellant was married to the veteran for one year or more 
immediately preceding the veteran's death; VA was not paying 
the compensation to the veteran's dependents; VA was not 
withholding the compensation under authority of 38 U.S.C.A. 
§ 5314; the veteran was not entitled to retirement pay; VA 
was not withholding payments under the provisions of 10 
U.S.C.A. § 1174(h)(2); VA was not withholding payments 
because the veteran's whereabouts was unknown; and VA was not 
withholding payments under 38 U.S.C.A. § 5308.

The Court, in Marso v. West, 13 Vet. App. 260, 267 (1999), 
held that Carpenter v. Gober, 11 Vet. App. 140, 147 (1998), 
which addressed 38 C.F.R. § 19.196 (1991) (the predecessor of 
38 C.F.R. § 20.1106) and held that VA had authority to review 
de novo whether a veteran was "hypothetically" entitled to 
a 100 percent disability rating for a continuous 10 year 
period immediately preceding the veteran's death, applied 
only to claims filed prior to March 1992, the effective date 
of 38 C.F.R. § 20.1106.  38 C.F.R. § 20.1106 provides that, 
except with respect to benefits under the provisions of 38 
U.S.C.A. § 1318 and certain cases involving individuals whose 
VA benefits have been forfeited for treason or for subversive 
activities under the provisions of 38 U.S.C.A. § 6104 and 
§ 6105, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
As the appellant's claim was filed in June 1998, neither 
Carpenter nor 38 C.F.R. § 19.196 are applicable to this case.

In Wingo v. West, 11 Vet. App. 307, 311-12 (1998), the Court 
held that where a veteran had never filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100% 
disability rating for 10 continuous years prior to the 
veteran's death.  In Marso, the Court held that "the Wingo 
decision continues to control where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under section 
1318(b)(1)."  Marso, 13 Vet. App. at 267.  In the present 
case, as the veteran had filed numerous claims for VA 
benefits, including a claim for TDIU, which was granted and 
where an effective date of August 6, 1991 had been assigned, 
Wingo is not applicable.

The Board also notes that 38 C.F.R. § 3.22 was amended, 
effective January 21, 2000.  See 65 Fed. Reg., No. 14, 3388-
3392 (2000).  The Federal Register summary, however, notes 
that the new § 3.22 is an interpretive, rather than a 
substantive, rule.  Id., at 3390-91.  Thus, Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) is not applicable.

As noted above, the veteran's TDIU rating was effective 
August 6, 1991.  The veteran died on May [redacted], 1998.  
Thus, the total disability rating was not in effect for a 
period of 10 or more years immediately preceding death; the 
total disability rating was not in effect for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty; and the veteran was not a 
former prisoner of war.

The final requirement under 38 C.F.R. § 3.22 for a grant of 
DIC under 38 U.S.C.A. § 1318 is that the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  In Cole v. West, 
13 Vet. App. 268 (1999), the Court held "that a section 1318 
DIC claimant must provide at least the following: The date or 
approximate date of the decision sought to be attacked 
collaterally, or otherwise provide sufficient detail so as to 
identify clearly the subject prior decision, and must 
indicate how, based on the evidence of record and the law at 
the time of the decision being attacked, the veteran would 
have been entitled to have prevailed so as to have been 
receiving a total disability rating for ten years immediately 
preceding the veteran's death."  (emphasis added); Cole, at 
277.  While only one method of obtaining DIC under § 1318 was 
noted in this requirement, i.e., receiving a total disability 
rating for ten years immediately preceding the veteran's 
death, the Board believes the Court's opinion encompasses all 
possible methods of granting DIC under § 1318 and § 3.22, and 
will consider the appellant's NOD under all such methods.

As noted in the previous section, however, the appellant's 
NOD and her representatives' arguments with regard to a 
§ 1318 claim, when read or interpreted in the light most 
favorable to the appellant, clearly do not constitute a claim 
of CUE as to any decision other than the June 1998 decision 
on appeal, about which it is contended that service 
connection for leg ulcers was severed.  That contention has 
been addressed in the previous section of this decision.  
Accordingly, as there is no contention of CUE as to any 
decision which would affect a determination as to entitlement 
to DIC under § 1318, and the appellant does not otherwise 
meet the requirements for DIC under either the statute or the 
regulation, the appellant's claim for that benefit must be 
denied as lacking legal merit or entitlement under the law.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Cole, supra.  "[W]here 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000) is denied.


REMAND

In December 1998 the RO denied the appellant's claim for 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1151 (West Supp. 2000), for the cause of the veteran's 
death, as due to a right below-the-knee amputation during a 
Department of Veterans Affairs hospitalization in May 1998.  
The claim was denied on the basis that a May 6, 1998 consent 
form contained indications that the veteran was informed that 
a stroke and myocardial infarction were risks of the surgery.

The appellant's representative's Statement of Representative 
in Appeal's Case contains language which can be reasonably 
construed as an expression of dissatisfaction or disagreement 
with the December 1998 decision, and a desire to contest the 
result of that determination.  A notice of disagreement (NOD) 
is defined by regulation as "[a] written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the [RO] and a desire to contest the 
result"; it "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (1999); Fenderson v. West, 12 Vet. App. 119, 128 
(1999).  In Gallegos v. Gober, No. 99-106 (U.S. Vet. App. 
Aug. 11, 2000), the Court invalidated that part of § 20.201 
which states "and a desire for appellate review."  
Gallegos, No. 99-106, slip op. at 11.  Accordingly, the Board 
accepts the April 1999 Statement as an NOD with the December 
1998 decision.  

However, even if the argument can be made that the 
appellant's NOD did not include the claim under 38 C.F.R. 
§§ 1151, the Board cannot accept a decision as being final or 
notice to her as being effective when it is  based on 
evidence which does not appear to be of record.  

The Board also notes the RO, in the December 1998 decision, 
stated that a consent form dated on May 6, 1998, informed the 
veteran "that there were no alternatives to amputation to 
resolve the infection and that the veteran was informed that 
stroke and myocardial infarction were risks of the surgery."  
The Board, after a thorough review of the claims files, has 
failed to locate such a document.  Since this surgery was 
performed at a VA hospital, the consent form would be 
"constructively" a part of the file, whether or not it was 
actually in the file.  Thus, failure to produce and include 
this document in the record would be an example of the grave 
procedural error noted by the United States Court of Appeals 
for the Federal Circuit which would vitiate finality.  See 
generally Hayre v. West, 188 F.3d 1327 (1999).  Accordingly, 
the appellant's December 1998 claim remains open under this 
holding.

The Board also notes the May 1998 autopsy opinion that 
"[t]he myocardial infarction may have been a complication of 
surgery[,] as the [veteran] had a right below-knee amputation 
for osteomyelitis of the bones of the foot secondary to 
diabetes mellitus 9 days prior to death and a formalization 
of this amputation 4 days prior to death."  Accordingly, the 
Board finds the appellant's § 1151 claim well grounded, as it 
is plausible and capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted a 
well grounded claim, VA has a duty to assist the veteran in 
its development.  See 38 U.S.C.A. § 5107(a).  This duty has 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons noted herein.

The Board also notes the RO's July 1998 Memo to the Chief 
Medical Administration Service, VA Medical Center (VAMC), 
Indianapolis, Indiana, which, in item 2, requests a copy of 
any VA Form 10-263, Special Incident Involving a Beneficiary, 
and also, in item 3, requests "a personal statement showing 
whether or not the death [of the veteran] proximately 
resulted through carelessness, accident, negligence, lack of 
proper skill, error in judgment, or similar instances of 
indicated fault on the part of [VA]."  Again, after a 
thorough review of the claims files, neither of these 
documents have been located.  If a VA Form 10-263 was 
actually prepared, VA has constructive notice of that 
document.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); 
VAOPGCPREC 12-95; see also Henderson v. West, 11 Vet. 
App. 111, 112-13 (1998) (per curiam); Blount v. West, 11 Vet. 
App. 32, 33 (1998) (per curiam); Lynch v. Gober, 11 Vet. 
App. 22, 26-27 (1997).  Accordingly, the RO should confirm 
conclusively whether or not such an executed form as to the 
veteran exists, and, if so, must obtain that form and 
associate it with the claims file.  The RO should also obtain 
from the VAMC a written opinion as to VA fault, as noted in 
item three of the July 1998 Memo.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
Indianapolis VAMC and determine, 
conclusively, whether or not a VA Form 
10-263, Special Incident Involving a 
Beneficiary, was completed as to the 
veteran, and, if so, obtain that document 
and associate it with the claims file.  
If that development cannot be 
successfully completed, the reasons 
therefore should be clearly and 
adequately noted in the claims file.  The 
RO should also obtain the complete 
hospitalization records for the veteran's 
terminal May 1998 hospitalization, and 
associate them with the claims file.

2.  The RO should also associate a copy 
of the May 6, 1998 consent form, noted in 
its December 1998 decision, which 
document informed the veteran "that 
there were no alternatives to amputation 
to resolve the infection and that the 
veteran was informed that stroke and 
myocardial infarction were risks of the 
surgery," and associate it with the 
claims file.  If that document cannot be 
obtained, the reasons therefore should be 
clearly and adequately noted in the 
claims file.

3.  The RO should also obtain the 
statement as to fault noted in item 3 of 
the July 1998 Memo to the Indianapolis 
VAMC.  If such a statement cannot be 
obtained, the RO should obtain an 
independent medical opinion as to that 
issue.

4.  The RO should also contact Drs. 
Vakili and Emerson, who performed the May 
[redacted], 1998 autopsy, and request an expanded 
clarification or explanation as to the 
exact meaning of the final sentence of 
the autopsy report, that "[t]he 
myocardial infarction may have been a 
complication of surgery[,] as the 
[veteran] had a right below-knee 
amputation of osteomyelitis of the bones 
of the foot[,] secondary to diabetes 
mellitus[,] 9 days prior to death[,] and 
a formalization of this amputation 4 days 
prior to death."  If this clarification 
or explanation cannot be obtained, the 
reason(s) should be clearly and 
completely noted in the claims file.

5.  After completion of the above, the RO 
should adjudicate the issue of 
entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for the cause of the veteran's 
death, as due to a right below-the-knee 
amputation during a Department of 
Veterans Affairs hospitalization in May 
1998, on the basis of all evidence of 
record and all applicable statutes, 
regulations, and case law.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be furnished an appropriate 
statement of the case and be afforded the 
applicable time to respond.  The 
appellant should also be notified that 
she must file a substantive appeal in 
order to perfect her appeal, if she so 
desires.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until she is notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals


	

 



